 In the Matter of NEW YORK MAIL & NEWSPAPER TRANSPORTATIONCo.andCOMMITTEE FOR INDUSTRIAL ORGANIZATION, ON BEHALF OFTHE EMPLOYEES OF THE NEW YORK MAIL & NEWSPAPER TRANS-PORTATION CO.Case No. B-401CERTIFICATION OF REPRESENTATIVESFebruary 25, 1938On September 17, 1937, the United Mail Tube Workers LocalIndustrialUnion No. 474, herein called the United, filed withthe Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of New York Mail & News-paper Transportation Co., New York City; herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of'the National Labor Relations Act,49 Stat. 449, herein called the Act.Pursuant to notice duly servedupon the Company and upon the United, a hearing was held at .NewYork City, on November 26, 1937, before Emanuel Bloch, the TrialExaminer duly designated by the National Labor Relations Board,herein called the Board.On January 19, 1938, the Board issued a Decision and Directionof Election 1 which provided that an election by secret ballot be heldwithin fifteen (1'5) days from,the date of the Direction among themail handlers, maintenance men, and repairmen of the Company,who were on the Company's pay roll of November 10, 1937, exclud-ing supervisory and office employees and those who quit or were dis-charged for cause between such date and the date of election, todetermine whether or not they desired to be represented by UnitedMail Tube Workers Local Industrial Union No. 474, for the pur-poses of collective bargaining.Pursuant to the Direction, an election by secret ballot was con-ducted on February 3, 1938.Full opportunity was accorded to allof the parties to this investigation to participate in the conduct ofthe secret ballot and to make challenges.Thereafter, on February 7,1938, the Regional Director, acting pursuant to Article III, Section 9,14 N L R B. 1066618 DECISIONS AND ORDERS619of National Labor Relations Board Rules and Regulations-Series1, as amended, issued and duly served upon the parties to the pro-ceeding her Intermediate Report on- the, ballot.No exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total Number Eligible to Vote____________________________112Total Number of Ballots Cast____________________________111Total Number of Ballots Counted__________________________111TotalNumber of Votes for United Mail Tube WorkersLocal Industrial Union No. 474__________________________94Total Number of Votes against United Mail Tube Work-ers Local Industrial Union No. 474______________________17Total Number of Blank Ballots___________________________0Total Number of Void Ballots_____________________________0Total Number of Challenged Ballots_______________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that United Mail Tube Workers LocalIndustrialUnion No. 474, has been designated and selected by amajority of the mail handlers, maintenance men, and repairmen ofNew York Mail & Newspaper Transportation Co., New York City,excluding supervisory and office employees, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (a) of the National Labor Relations Act, United Mail TubeWorkers Local Industrial Union No. 474, is the exclusive represent-ative of all such employees 'for the purposes of ,collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.